Order, Supreme Court, New York County (Joan Madden, J.), entered December 19, 1997, which denied plaintiffs motion for partial summary judgment and her cross motion seeking to amend the complaint, and granted defendants’ cross motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff failed to file a notice of claim with the New York City Health and Hospitals Corporation (HHC) pursuant to McKinney’s Unconsolidated Laws of NY 7401 (New York City Health and Hospitals Corporation Act § 20; L 1969, ch 1016, § 1, as amended) which is a condition precedent to commencing a suit for damages (Davidson v Bronx Mun. Hosp., 64 NY2d 59). HHC is the proper party to be served with the notice and plaintiffs service of a notice of claim on the City of New York is insufficient to satisfy the notice requirement (Ceely v New York City Health & Hosps. Corp., 162 AD2d 492). The letter sent by plaintiff to HHC requesting plaintiffs medical records does not constitute sufficient notice of the nature of plaintiffs specific claim, even when taken together with the medical records themselves and the surrounding circumstances. We have considered and rejected plaintiffs remaining contentions. Concur — Rosenberger, J. P., Nardelli, Williams and Wallach, JJ.